Barnes, C.
The issues of fact and law involved in this case are sufficiently stated in the former opinion, ante, page 661. Two propositions, however, are insisted upon by counsel, and it is contended that they were not sufficiently considered in our former decision. These are the assignments: That the court erred in overruling plaintiff’s motion to strike out and suppress a portion of the deposition of the witness Yarley, offered by the defendant; that there is a variance between the defendant’s answer and the proof, which was fatal, and rendered the judgment of the district court erroneous.
*6671. That portion. of the deposition sought to be suppressed is as follows: “In full settlement of one month’s rent, and the said ¡D. H. Bowman then and there accepted the same in settlement of said one month’s rent and it was agreed between the said Bowman and the said Wright that the said Wright should pay to the said Bowman the sum of $50 for each month thereafter during the unexpired portion of said lease.” In order to determine whether or not there was prejudicial error in refusing to strike the foregoing from the deposition, it is necessary for us to quote that portion of the testimony immediately preceding it, AAdiich is as follows: “In the month of September, 1898, I was present during a conversation between the said D. H. BoAvman and the said defendant, W. L. Wright, and overheard the same; that during a conversation the said Bowman told the said Wright, defendant herein, that owing to dull trade he Avould reduce the rent of said building from $75 per month to $50 per month thereafter; that affiant then saAV the said W. L. Wright, defendant, give the said D. IT. Bowman a check for $50.” Immediately folloAving this statement comes that part of the deposition which plaintiff sought to have stricken out. It is contended that the testimony, Avhich Avas the subject of the motion to strike, Avas simply the conclusion of the witness and not the statement of any fact, and for that reason was incompetent. As an abstract proposition of law, we think this motion to strike Avas well taken. In our former opinion it is stated that the question Avas a proper one, and the answer was responsive, and if the plaintiffs desired to know what transpired more in detail, arid test the statement as to the effect of the conversation, they should have cross-examined. There is no doubt but this would be true had the plaintiffs been present at the taking of the deposition, with opportunity for Cross-examination. Not having been present at the time the deposition was taken, plaintiffs had no chance to cross-examine, and the first opportunity they had to raise this question was by the motion to suppress or strike out that portion *668of the evidence objected to. We are not disposed to be overtechnical in the matter of the introduction of evidence, but it can hardly be said if this matter had been objected to, as a conclusion of the witness, had he been testifying in open court upon the trial, that such objection would not have been sustained. The witness should have given the conversation between the parties, or the substance of it, as near as his recollection would permit, and the effect of that conversation, or the ultimate fact established thereby, would have been a matter for the court or jury to determine. In this case, however, it appears that the trial was had to the court, a jury having been waived by both parties in open court. It follows that the ruling of the court, upon the motion to strike, was error without prejudice. Error can not be predicated upon the admission of evidence where the trial is had to the court without the intervention of a jury. McKee v. Bainter, 52 Nebr., 602; Schmelling v. State, 57 Nebr., 562, 564; King v. Murphy, 49 Nebr., 670; Viergutz v. Aultman, Miller & Co., 46 Nebr., 141. It is contended, however, that the court must have considered this evidence, because it is claimed that the findings can not be sustained without it. In other words, that there is no other evidence to sustain the following finding of the court, that an arrangement was made in September, 1893, by which Bowman agreed to accept $50 per month as rent for the remainder or unexpired term of the lease. An examination of the record shows us that this claim, or contention, is without merit. The witness Varley had previously testified that he heard Bowman say that owing to dull trade he would reduce the rent of the building from $75 to $50 per month thereafter, and that the witness saw the defendant give Bowman a check for $50 at that time. This statement, together with the checks, which are in-evidence, showing the payment of the rent from the date of a prior lease down to the time of the execution of the one in question, and from that time for each and every month until the last two months the defendant occupied the building, together with other cir*669eumstances, were amply sufficient to sustain the finding of the court above mentioned, without the objectionable portion of the deposition. In such a case it will be presumed that the court considered none other than the proper evidence. McKee v. Bainter, supra; Smith v. Perry, 52 Nebr., 738; Thomas v. Nebraska Moline Plow Co., 56 Nebr., 383; Gage County v. King Bridge Co., 58 Nebr., 827; Chicago, B. & Q. R. Co. v. First Nat. Bank of Omaha, 58 Nebr., 548; Knight v. Darby, 55 Nebr., 16, 19; Alling v. Nelson, 55 Nebr., 161, 162.
2. It is strenuously contended that there was a fatal variance between the defendant’s answer and the proof. The answer contained an allegation in substance as follows: “And thereafter defendant paid to the said Bowman the sum of $75 per month commencing on May 15, 1892, under said second lease until on or about the 15th of September, 1893, when said second lease was terminated, surrendered and abandoned by the parties thereto, and a new arrangement made whereby this defendant thereafter was to and did pay to said Bowman the sum of $50 per month rent in advance in full for said premises until his death, which arrangement was continued by the personal representatives until on or about April 15, 1895, and said $50 per month rent was accepted by each of them in full for said rent.” The evidence showed, and the court found, that on or about Septémber 15, 1893, an arrangement was made between the defendant and Bowman, his landlord, whereby the rent was reduced to $50 per month for the unexpired term of the lease. Defendant paid and Bowman received that amount for each month thereafter during his lifetime, and after his death defendant paid that amount each month to his personal representatives, which was accepted in full payment up to April 15, 1895, when the rent was again reduced by them to $45 per month thereafter. It will be seen from this that there was no substantial variance between the allegations and the proof. The statement that the lease was terminated and surrendered was evidently the understanding which the *670pleader had of the legal effect of the new arrangement, and many of the authorities hold that such was the legal effect of that agreement. All of the other questions presented herein were fully considered and determined in our former opinion.
■ A careful examinatipn of the record only confirms us in our conclusions expressed therein, and we recommend that the former judgment be adhered to.
Oldham and Pound, CO., concur.
By the Court: For the reasons stated in the foregoing opinion, the former judgment of this court in this case is adhered to.
Affirmed.